This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 DEBORAH E. GAUDET,

 3                  Plaintiff-Appellant,

 4 v.                                                            No. A-1-CA-35510


 5 TONI DREW and
 6 RESILIENCY THERAPY,

 7                  Defendant-Appellees.

 8 APPEAL FROM THE DISTRICT COURT OF SANTA FE COUNTY
 9 David K. Thomson, District Judge

10 Deborah E. Gaudet
11 Santa Fe, NM

12 Pro Se Appellant

13 Christopher R. Reed
14 Albuquerque, NM

15 for Appellee


16                                 MEMORANDUM OPINION

17 GARCIA, Judge.
 1   {1}   Plaintiff Deborah Gaudet (Appellant), a self-represented litigant, appealed from

 2 the district court’s order dismissing her complaint with prejudice as a sanction for

 3 failure to provide discovery. This Court issued a calendar notice proposing summary

 4 affirmance on January 20, 2017. The calendar notice was mailed to the address on file

 5 for Ms. Gaudet and was returned by the postal service as “attempted not known.” The

 6 Rules of Appellate Procedure require a party proceeding pro se to promptly inform

 7 this Court of any change of mailing address. Rule 12-301(D) NMRA (“Counsel for

 8 a party, or any party proceeding pro se, shall promptly give notice of any change of

 9 mailing address or telephone number by filing a notice with the clerk of the court in

10 each pending cause in which counsel or the party is appearing and by serving the

11 notice upon all other counsel and pro se parties.”). Because the time for filing a

12 response to the calendar notice has expired, we now affirm for the reasons stated in

13 the calendar notice.

14   {2}   IT IS SO ORDERED.

15                                                 ________________________________
16                                                 TIMOTHY L. GARCIA, Judge

17 WE CONCUR:


18 _______________________________
19 M. MONICA ZAMORA, Judge



                                               2
1 _______________________________
2 HENRY M. BOHNHOFF, Judge




                                    3